ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 12, 13, 17-24, 27, 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Shirao US 9,668,346 of record, discloses an electrical component for a PCB comprising a first dielectric layer with a first conductive trace on the bottom; a first ground layer positioned on the bottom and spaced apart from the first conductive trace; a third conductive trace over the top of the first dielectric layer; a second conductive trace on the PCB; the first trace is aligned with the second trace along full length of the first conductive trace; a first solder layer connecting the first trace to the second trace and extending the full length of the first trace; the second trace is a transmission line and is a portion of the electrical component; but does not disclose the first and third traces are wider than the transmission line, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sasaki US 8,063,715, Yagisawa US 7,671,709, Ehlers US 7,911,066, Sikina US 10,849,219, each discloses component with electrical connections to the board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.W/Examiner, Art Unit 2843

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843